Memorandum Opinion
The New London District Court (McSwiney, J.) transferred to us the question whether the defendant’s prior uncounseled conviction for driving while intoxicated, first offense, may constitutionally be used to expose him to a sentence of imprisonment in his trial for DWI, second offense, as is authorized by RSA 265:82-b, 1(b) (Supp. 1983). The defendant argues that, absent a knowing and intelligent waiver of counsel, the use of an uncounseled conviction to convert the sentence of a subsequent offense into a term of imprisonment violates the New Hampshire and federal constitutional guarantees of the right to counsel. N.H. Const, pt. I, art. 15; U.S. Const. amend. VI. After this question was transferred, we decided State v. Cook, 125 N.H. 452, 481 A.2d 823 (1984). In light of Cook, we find the defendant’s claim to be without merit.
Cook held that uncounseled motor vehicle violation convictions could constitutionally support a decree of habitual offender status even though imprisonment resulted from violation of the decree. Id. at 458, 481 A.2d at 828; see RSA 262:23. Although Cook concerned a civil disability status, and not sentence enhancement, we believe that our opinion in Cook adequately addressed the State and federal constitutional issues before us in the present case. We therefore find it dispositive of the defendant’s claim.

Remanded.